The Constitution expressly recognizes as a distinct subject of legislation, the making of provision by general law for bringing suit against the State; and in its nature such subject is not "matter properly connected with" a subject that is as restrictive as is that relating to the powers and duties of the State Road Department, since "provision * * * for bringing suit against the State as to all liabilities now existing or hereafter originating," is itself a major subject; while imposing certain duties, and conferring certain powers upon the State Road Department, is a subject of much less magnitude, even when considered without reference to the express requirements of Sections 16 and 22, Article III of the State Constitution, which sections are peculiarly applicable to Chapter 9312, Acts of 1923.
While the Act imposing certain duties and conferring certain powers upon the State Road Department may be *Page 354 
regarded as a general law within the limitations of Sections 20 and 21, Article III, Constitution, yet the provision of Section 4 of the Act that "suits at law in equity may be maintained by and against the State Road Department on any claim arising under contract for work done" does not appear to be a general law for bringing suit against the State as to all liabilities now existing or hereafter originating as is expressly required by Section 22, Article III, Constitution. This organic provision considered with Section 16, Article III, makes it clear that the quoted provision of Section 4, Chapter 9312, is not a part of or "matter properly connected" with, the subject expressed in the title of Chapter 9312, therefore, the title is misleading and legally insufficient as to the quoted provisions of Section 4 of the Act.
In effect the subject expressed in the title of Chapter 9312, Acts of 1923, is: "imposing certain duties, and conferring certain powers upon the State Road Department." The words of the title do not fairly indicate that the Act might contain a provision that "suits at law and in equity may be maintained by and against the State Road Department." The State Road Department is an agency of the State and a suit against it would be in effect a suit against the State. Hampton v. State,90 Fla. 88, 105 So. R. 323, A. L. R. The State, by virtue of its sovereignty is immune from suit against it, unless it consents thereto. Under the Constitution, "provision may be made by general law for bringing suits against the State." If it be assumed that under Section 22, Article III, Constitution, provision for suits against State agencies may be made in a law dealing with any other subject, such provision is an unusual subject matter of legislation and is in derogation of State sovereignty; and when provision for bringing suit against the State is included in a bill to be enacted *Page 355 
into law, the title of the Act should contain languagesufficiently definite and comprehensive to indicate that such provision to bring suit against the State is the subject of the Act, or that such subject is included in the subject expressed in the title of the Act, or that such subject is matter properly connected with the subject expressed in the title of the Act, or that such subject, is a necessary or proper incident to the subject expressed in the title. Titles to Acts are intended to apprise legislators and the public of the subject being legislated upon. Matters properly connected with the subject stated in the title may be included in the Act without being stated in the title, but under Section 16, Article III, Constitution, an Act cannot legally contain incongruous and unrelated matters or matters not fairly covered by a single subject expressed in the title or matters not properly connected with such subject. What is matter properly connected with the subject expressed in the title of an Act is to be determined from a consideration of any controlling law in the premises and a fair interpretation of the language used in the title and its meaning with reference to the subject matter of legislation and its ordinary acceptation.
Whatever may be the ordinary understanding generally as to whether the power or authority to sue and be sued is included in or matter properly connected with the subject of statutory provisions conferring powers upon private corporations, it cannot fairly be said that even if there is no controlling provision of law applicable in the case, the ordinary and usual understanding is that provisions of law imposing duties and conferring powers upon State agencies may properly, or do usually, include or make incident thereto, provisions making such State agencies amenable to suits, from which they as State agencies are by law immune. Even in the absence of any other applicable *Page 356 
organic provision as to the nature and content of a statute, Section 16, Article III of the Constitution requires that the title of an act shall fairly express the subject of the act, and that the act shall not contain any provision that is not within the subject expressed in the title or that is not matter properly connected with the subject expressed in the title; i. e., fairly germane or incident thereto, and that the titleshall not be misleading as to the contents of the act. When an act may legally contain provisions relating to suits against State agencies, its title should by some of its terms indicate with some degree of definiteness that provisions of that nature are included in the act, since such provisions are unusual and are not matters that are generally regarded as being germane or incident to or properly connected with the subject of conferring powers and duties upon State agencies. Even if provision for suits against the State may be permissible in an act on a subject like this one, the language used in expressing the subject that is stated in the title of Chapter 9312, is misleading in that such language, as ordinarily understood does not indicate that the act may contain a provision making the State Road Department amenable to suit from which it would be immune under the laws of this State. The provisions of Section 4 of Chapter 9312, permitting the State Road Department to be sued, are not within or a part of or fairly germane or incident to the subject of imposing duties and conferring powers upon the State Road Department that is expressed in the title of the act, and such provision not being fairly embraced within the subject expressed in the title and not being "matter properly connected therewith," the quoted provisions of Section 4 are violative of Section 16, Article III, Constitution, and are inoperative though the remainder of the act be not affected thereby. Advisory Opinion to the Governor, *Page 357 14 Fla. 285; Car v. Thomas et al., 18 Fla. 736; S. F.  W. Ry. Co. v. J. H. Greiger, 21 Fla. 669; State ex rel. Gonzalez v. Samuel Palmes, 23 Fla. 620, 3 So. R. 171; State ex rel. Attorney-General v. Burns, 38 Fla. 367, 21 So. R. 290; Wade v. Atlantic Lumber Co., 51 Fla. 628, 41 So. R. 72; Ex Parte Knight and Knight, 52 Fla. 144, 41 So. R. 786; Smith v. Chase, 91 Fla. 1044, 109 So. R. 94; Prairie Pebble Phos. Co. v. Silverman,80 Fla. 541, 86 So. R. 508; Albritton v. State of Florida, 82 Fla. 20, 89 So. R. 360; Martin et al. v. Dade Muck Land Co., 96 Fla. 530, 116 So. R. 449. The organic section has reference to provisions contained in enacted legislation, whether such provisions are incorporated in the bill when introduced or are added by amendments; and entries in legislative journals cannot supply the essentials in titles to acts.
While Sections 1, 2, 3, 4, 5, 6, 7, 8, 9, Chapter 9312, Acts 1923, are incorporated as Sections 1644-55, in the Compiled General Laws, 1927, such compilation has not been enacted by the legislature as an entire revision of the general laws of the State, and consequently even if Section 4 is otherwise valid and effective, the defect in the title of Chapter 9312 as to Section 4 of the chapter, has not been cured by re-enactment in a general revision of the laws, as in Christopher v. Mungen,61 Fla. 513, text 534, 55 So. R. 273; Carlton v. State, 63 Fla. 1, 58 So. R. 486; Henderson-Waits Lumber Co. v. Croft, 89 Fla. 119, 103 So. R. 414; Montsdoca v. Highlands B.  T. Co.,85 Fla. 158, 162, 95 So. R. 666; Central of Georgia Ry. Co. v. State, 104 Ga. 831, text 832, 31 S.E. R. 531; 25 R. C. L. 867; Kennedy v. Meara, 127 Ga. 68, 56 S.E. R. 243; Smith v. Faris-Kesl Const. Co., 27 Idaho 407, text 433, 150 Pac. R. 25; Park v. Laurens Cotton Mills, 75 S.C. 560, 56 S.E. R. 234; 36 Cyc. 1068; State ex rel. v. Board, 98 Fla. 66, 123 So. R. 540. *Page 358 
The Compiled General Laws of Florida, 1927, are a compilation and not a revision of the general laws of the State, while the Revised Statutes of 1892, the General Statutes of 1906 and the Revised General Statutes of 1920, are revisions of the general laws of the State, each revision having been enacted by the legislature, as an entirety under appropriate general titles.